 




EXHIBIT 10.13

PROMISSORY NOTE

$______

__________, 2015




FOR VALUE RECEIVED, the undersigned, PRODECO TECHNOLOGIES, LLC, a Florida
limited liability company (“Maker'') promises to pay to the order of PayMeOn,
Inc., a Nevada corporation (together with any subsequent holder hereof,
“Holder”), the principal sum of ________________ ($_____), together with
interest thereon at a fixed rate per annum equal to SEVEN percent (7%), computed
on the basis of a 365 day year for the actual number of days elapsed (including
the first day but excluding the last day).

The outstanding principal balance of this Note, together with accrued interest
and any other sums then outstanding under this Note, shall be due and payable on
_______, 2018.

Payments on this Note shall be “interest only” in the amount of ONE THOUSAND
THREE HUNDRED TWELVE DOLLARS AND 50/100 per quarter due on the 15TH of each
month following a quarter-end, until the due and payable date, at which time all
outstanding principal shall become due and payable. For purposes of this
document, a “quarter-end” is defined as March 31, June 30, September 30 and
December 31.

This Note may be prepaid in whole or in part without premium or penalty. All
payments shall be made in lawful money of the United States of America and shall
be applied first to fees and costs, including collection costs, if any, next to
interest, if any, then to principal. The records of Holder with respect to
amounts due and payments received hereunder shall be presumed to be correct
evidence thereof.

If any payment hereunder is not made within 10 business days of when due, then
the entire outstanding principal balance of this Note, together with all accrued
and unpaid interest, shall, at the option of Holder and without notice (any
notice of such default being hereby waived by Maker), become immediately due and
payable and may be collected forthwith, and Holder may exercise any and all
rights and remedies provided herein, in law or in equity.

No delay or omission on the part of Holder in exercising its rights under this
Note, or delay or omission on the part of Holder in exercising its rights
hereunder or under any instrument, document or agreement securing or executed in
connection with this Note, or course of conduct relating thereto, shall operate
as a waiver of such rights or any other right of Holder, nor shall any waiver by
Holder of any such right or rights on any one occasion be deemed a bar to, or
waiver of, the same right or rights on any future occasion. Acceptance by Holder
of any payment after its due date shall not be deemed a waiver of the right to
require prompt payment when due of all other sums, and acceptance of any payment
after Holder has declared the indebtedness evidenced by this Note due and
payable shall not cure any Event of Default or operate as a waiver of any right
of Holder.

All notices under this Note shall be in writing and shall be deemed to have been
given three (3) business days after deposit in the mail, designated as certified
mail, return receipt requested, postage­ prepaid, or one (I) business day after
being entrusted to a reputable commercial overnight delivery service, addressed
to Maker as set forth opposite its signature to this Note. Maker may change the
address to which notices shall be directed by giving three (3) business days
written notice of such change to Holder.





--------------------------------------------------------------------------------

 




This Note shall be governed by and construed in accordance with the laws of the
State of Florida without regard to conflict of laws principles. In the event
Holder determines it necessary to institute suit to collect on this Note, the
action may be maintained in Broward County, Florida, and Maker hereby consents,
and waives any and all defenses it may have, to the institution and maintenance
of action in that jurisdiction.

This Note may not be changed or waived orally, but only by an agreement in
writing and signed by the party against whom enforcement of any change or waiver
is sought. This Note shall be binding upon Maker and its successors and assigns,
and shall inure to the benefit of Holder and its successors and assigns.

IN WITNESS WHEREOF, the undersigned has executed this Note as of the day and
year first above written.

 

PRODECO TECHNOLOGIES, LLC

 

 

 

 

By:

 

 

Name:

 







Address for Notices:

Prodeco Technologies, LLC

1201 NE 38th Street, Suite B-1

Oakland Park, FL 33304

Attn:  Robert Provost








2


